



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An
    order restricting publication in this proceeding under ss. 486.5(1), (2),
    (3), (4), (5), (6), (7), (8) or (9) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of the
Criminal Code
provide:

486.5  (1)
Unless an order is made under section 486.4, on
    application of the prosecutor, a victim or a witness, a judge or justice may
    make an order directing that any information that could identify the victim or
    witness shall not be published in any document or broadcast or transmitted in
    any way if the judge or justice is satisfied that the order is necessary for
    the proper administration of justice.

(2)

On application of a justice system participant who is
    involved in proceedings in respect of an offence referred to in subsection
    486.2(5) or of the prosecutor in those proceedings, a judge or justice may make
    an order directing that any information that could identify the justice system
    participant shall not be published in any document or broadcast or transmitted
    in any way if the judge or justice is satisfied that the order is necessary for
    the proper administration of justice.

(3)

An order made under this section does not apply in respect
    of the disclosure of information in the course of the administration of justice
    if it is not the purpose of the disclosure to make the information known in the
    community.

(4)

An applicant for an order shall


(
a
) apply in writing to the presiding judge or justice or,
      if the judge or justice has not been determined, to a judge of a superior court
      of criminal jurisdiction in the judicial district where the proceedings will
      take place; and


(
b
)
    provide notice of the application to the prosecutor, the accused and any other
    person affected by the order that the judge or justice specifies.

(5)

An applicant for an order shall set out the grounds on
    which the applicant relies to establish that the order is necessary for the
    proper administration of justice.

(6)

The judge or justice may hold a hearing to determine
    whether an order should be made, and the hearing may be in private.

(7)

In determining whether to make an order, the judge or
    justice shall consider


(
a
) the right to a fair and public
      hearing;



(
b
) whether there is a real and substantial risk that the
      victim, witness or justice system participant would suffer significant harm if
      their identity were disclosed;

(
c
) whether the victim, witness or justice system
      participant needs the order for their security or to protect them from
      intimidation or retaliation;

(
d
) societys interest in encouraging the reporting of
      offences and the participation of victims, witnesses and justice system
      participants in the criminal justice process;

(
e
) whether effective alternatives are available to protect
      the identity of the victim, witness or justice system participant;



(
f
) the salutary and deleterious
      effects of the proposed order;



(
g
) the impact of the proposed
      order on the freedom of expression of those affected by it; and



(
h
) any other factor that the
      judge or justice considers relevant.


(8)

An order may be subject to any conditions that the
    judge or justice thinks fit.

(9)

Unless the judge or justice refuses to make an order,
    no person shall publish in any document or broadcast or transmit in any way


(
a
) the contents of an
      application;



(
b
) any evidence taken, information given or submissions
      made at a hearing under subsection (6); or



(
c
) any other information that could identify the
      person to whom the application relates as a victim, witness or justice system
      participant in the proceedings.  2005, c. 32, s. 15.


486.6  (1)
Every person who fails to comply with an order made
    under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.


(2)
For
    greater certainty, an order referred to in subsection (1) applies to
    prohibit, in relation to proceedings taken against any person who fails to
    comply with the order, the publication in any document or the broadcasting or
    transmission in any way of information that could identify a victim, witness or
    justice system participant whose identity is protected by the order. 205, c.
    32, s. 15.





CITATION: R. v. McCann, 2011
      ONCA 49



DATE: 20110119



DOCKET: C52225



COURT OF APPEAL FOR ONTARIO



Moldaver, Feldman and MacFarland JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Ryan McCann



Appellant



Ian Carter and Meaghan Thomas, for the appellant



Lisa Henderson, for the respondent



Heard and released orally: January 7, 2011



On appeal from the sentence imposed by Justice Célynne S.
          Dorval of the Superior Court of Justice dated May 21, 2010.



ENDORSEMENT



[1]

The appellant stands convicted of a number of serious sexual offences
    against young persons. The trial judge imposed a lifetime prohibition under s.
    161(1)(a) of the
Criminal Code
.

[2]

The appellant preyed upon and exploited a number of young women causing
    serious emotional harm to many of them.  We agree with the Alberta Court of
    Appeal that the offences need not be committed in the prescribed circumstances
    of s. 161(1)(a) for an order to be imposed.

[3]

In our view, it was entirely appropriate for the trial judge to impose
    this condition and for the term she did.  This is not a first offence for these
    sorts of offences and the psychological reports that we have seen are not
    particularly positive.  The appellant has demonstrated that he does not
    willingly obey court orders.  The goal of the legislation is the protection of
    young persons from predators like the appellant.  In our view, the order was
    well justified in all of the circumstances and is necessary for the protection
    of young persons.

[4]

The restriction on his freedom is a minor one and must yield where the
    protection of children is at stake.  At the present time, he remains a serious
    risk that justifies for now, a lifetime order.  Subsection (3) of s. 161 gives
    him the right to apply to vary the terms of the order in changed circumstances
    including the duration of the order and if he genuinely is rehabilitated in
    future, he may apply to the court to vary the terms of this order.

[5]

We would dismiss the appeal.

M.
    J. Moldaver J.A.

K.
    Feldman J.A.

J.
    MacFarland J.A.


